              IN THE UNITED STATES DISTRICT COURT
            FOR THE EASTERN DISTRICT OF PENNSYLVANIA



CARLA KIRKSEY, JOANNA            : CIVIL ACTION
FERGUSON, SAABIRAH WILLIAMS,     : NO. 18-03673
JACQUELYN WITHERSPOON, and       :
DEBORAH MONTGOMERY,              :
                                 :
     Plaintiffs,                 :
                                 :
v.                               :
                                 :
OFFICER ALBERT D. ROSS and       :
CITY OF CHESTER, PENNSYLVANIA,   :
                                 :
     Defendants.                 :



                         M E M O R A N D U M


EDUARDO C. ROBRENO, J.                         APRIL 12, 2019




         This case concerns allegations of multiple acts of

sexual assault and related misconduct committed by a former

police officer, and allegations that the officer’s employer, a

local municipality, had policies or practices that enabled the

officer to inflict the harm over a period of two years.

         The plaintiffs in this case, Carla Kirksey, Joanna

Williams, Saabirah Ferguson, Jacquelyn Witherspoon, and Deborah

Montgomery, allege that Albert Ross sexually assaulted them at

different times between 2015 and 2017.    During this period, Ross
was employed as a police officer by the City of Chester.    In

each alleged instance of sexual assault, Ross was in uniform,

and in some cases he and the victim were at the police station.

            The City moved dismiss the Second Amended Complaint.

The Court finds that Plaintiffs have made sufficient pleadings

to state legally cognizable claims, and therefore the Court will

deny the motion to dismiss.




                              Contents

I.     BACKGROUND ................................................ 3
 A.     Procedural History ...................................... 3
 B.     Factual Allegations ..................................... 3
 C.     Pending Claims .......................................... 7
II. LEGAL STANDARDS FOR A MOTION TO DISMISS ................... 8
III.    DISCUSSION .............................................. 9
 A.     Statute of Limitations (Witherspoon and Kirksey) ........ 9
 B.     Color of Law (Witherspoon, Kirksey, Montgomery) ........ 15
 C.     Municipal Liability (All Plaintiffs) ................... 17
IV. CONCLUSION ............................................... 21




                                  2
I.   BACKGROUND

     A.   Procedural History

          Plaintiffs filed a Complaint on August 27, 2018, ECF

No. 1, and then a First Amended Complaint on September 10, 2018.

ECF No. 6.   The City of Chester and Ross filed separate motions

to dismiss, ECF Nos. 9 and 18, which the Court granted with

leave to amend.     ECF No. 22.   In its ruling, the Court barred

certain claims from being repleaded due to the statute of

limitations having run on those claims.       Id.   Plaintiffs then

moved for expedited discovery in regard to other claims, but

were denied.   ECF Nos. 23 and 25.

          Plaintiffs filed a Second Amended Complaint on

February 6, 2019.     ECF No. 29.    The City of Chester filed a

motion to dismiss on February 19, 2019.      ECF No. 30.    Ross filed

an Answer on February 26, 2019.      ECF No. 31.    Plaintiffs

responded to the motion to dismiss.      ECF Nos. 36 and 37.     The

City has moved for leave to file a reply brief.        ECF No. 39.

Pending before the Court are the City’s Motion to Dismiss the

Second Amended Complaint, and the Motion for Leave to File a

Reply Brief.

     B.   Factual Allegations

          This brief overview is based on the averments in the

Second Amended Complaint, viewing the allegations in the light

most favorable to Plaintiffs.       Ross was a police officer for the

                                    3
City of Chester, Pennsylvania, between 2013 and 2017.      ECF No.

29 ¶ 3.   Four of the plaintiffs reside in Chester (Kirksey,

Williams, Ferguson, and Montgomery); one plaintiff resides in

Marion, South Carolina (Witherspoon).      Id. ¶¶ 10-14.   At all

times discussed below, Ross was on duty and in uniform.

           1.     Witherspoon

           Witherspoon was an anger management instructor.     In

April 2015, she went to the Chester City Police Department to

inquire whether Officer Anita Amaro had any potential clients.

After concluding the meeting, she went to the elevator and Ross

followed her in.      Witherspoon did not know Ross.

           While in the elevator, Witherspoon was embraced by

Ross without her permission.     Ross prevented her from exiting

and when the doors closed, he grabbed her and forcibly kissed

her, “leaving his saliva dripping from her face.”      Id. ¶¶ 87-91.

           2.     Kirksey

           Kirksey went to the Chester City Police Department to

pay a traffic fine in August 2015.     Kirksey entered an elevator

in which Ross was already present.     Kirksey did not know Ross.

           When Kirksey tried to leave the elevator, Ross pulled

her back in.     After the doors closed, Ross lifted her shirt,

grabbed her breast and sucked on it, and then put his tongue in

her mouth.      Kirksey reported the incident, but no charges were

filed.    Id. ¶¶ 119-129.

                                   4
         3.   Ferguson

         In May 2017, Ross was investigating a disturbance at

Ferguson’s residence.    Ferguson did not know Ross.

         While in the kitchen, Ross placed the butt of his

flashlight down Ferguson’s shirt and shoved the flashlight

between her breasts then pulled the flashlight toward him

exposing her breasts, stating “let me see.”     She reported the

incident, but no action was taken.     Id. ¶¶ 156-167.

         4.   Williams

         In August 2017, Ross was sent to investigate the

activation of a home alarm at Williams’s residence.      Williams

did not know Ross.

         Williams met Ross at the door and explained the alarm

had gone off by accident.   Ross attempted to the enter the

residence, but Williams stopped him.    The two had a brief

conversation before Ross grasped Williams’s left breast.       Id.

¶¶ 210-17.

         5.   Montgomery

         In August 2017, Ross was driving by Montgomery’s

residence because he was on patrol in that area.     Montgomery and

Ross were acquaintances from a previous workplace.       ECF No. 10

at 5.

         Ross stopped his car at Montgomery’s residence and

spoke with her.   He then asked for a hug.    As she raised her

                                 5
arms, Ross “grabbed her breasts and squeezed and fondled them.”

Montgomery reported the incident.      Ross was investigated and

charged with stalking, indecent assault, and official oppression

and harassment.   ECF No. 29 ¶¶ 262-69.

            6.   Ross’s employment

            In 2013, Ross applied to be a City of Chester police

officer.    During Officer Ross’s application and interview to be

a police officer in the City of Chester Police Department, the

City learned that Ross had been previously accused of sexual

harassment while working at three different law enforcement

employers (Chester Housing Authority, George Hill Correctional

Facility, and Darby Borough Police Department).      Id. ¶¶ 27-28,

33.   Both the Mayor and the Police Commissioner warned against

hiring Ross because of his history, and they refused to sign

paperwork for his application because Ross had omitted

documentation from his employment at Darby.      Id. ¶¶ 28-35.

            After he was hired by the City, Ross was cited for

insubordination on two occasions, and his employment was

terminated in 2013.    Id. ¶ 44.   Both instances related to

misconduct in which women were involved or appear to have been

involved:   Ross stopped a female motorist by using illegal

police lights installed on Ross’s civilian vehicle; Ross

returned to his home following a domestic incident, despite

being told not to do so.    Id. ¶¶ 45-47.

                                   6
             Nevertheless, Ross was re-hired in November 2013.    Id.

¶ 44.    Plaintiffs allege that the City Council, in particular

Portia West, insisted Ross was rehired.     Id. ¶ 51.   Plaintiffs

allege that the City was deliberately indifferent to Ross’s past

and pertinent misconduct and the City’s affirmative acts of

employing and rehiring Ross, and failures to act to prevent the

numerous sexual assaults, created the dangers to Plaintiffs.

Plaintiffs also allege that other officers knew about Ross’s

character and misconduct, but were unable to raise their

concerns because the Council protected Ross and would have

retaliated against a reporting officer.     Id. ¶¶ 76-79.



        C.   Pending Claims

             1.   City

             Plaintiffs have alleged Monell liability against the

City, via 42 U.S.C. § 1983, for failure to screen during hiring

and rehiring (Counts I.A, II.A, III.B, IV.B, V.B), and for

failure to discipline (Counts I.B, II.B, III.C, IV.C, V.C).

Plaintiffs withdrew claims of state created danger during

briefing.     ECF No. 37 at 1.

             2.   Ross

             Ferguson, Williams, and Montgomery have alleged

against Ross, via § 1983, violations of substantive due process

rights to be free from intrusions into bodily integrity (Counts

                                   7
III.A, IV.A, V.A).     The same three plaintiffs also allege state

law claims for assault and battery (Counts VI.A, VI.B, VI.C) and

intentional infliction of emotional distress Counts VII.A,

VII.B, VII.C).



II.   LEGAL STANDARDS FOR A MOTION TO DISMISS

            A party may move to dismiss a complaint for failure to

state a claim upon which relief can be granted.     Fed. R. Civ. P.

12(b)(6).    When considering such a motion, the Court must

“accept as true all allegations in the complaint and all

reasonable inferences that can be drawn therefrom, and view them

in the light most favorable to the non-moving party.”

DeBenedictis v. Merrill Lynch & Co., 492 F.3d 209, 215 (3d Cir.

2007) (quoting Rocks v. City of Phila., 868 F.2d 644, 645 (3d

Cir. 1989)).     To withstand a motion to dismiss, a complaint’s

“[f]actual allegations must be enough to raise a right to relief

above the speculative level.”     Bell Atl. Corp. v. Twombly, 550

U.S. 544, 555 (2007).     This “requires more than labels and

conclusions, and a formulaic recitation of the elements of a

cause of action will not do.”     Id.

            To survive a motion to dismiss, the pleadings must

contain sufficient factual allegations to state a facially

plausible claim for relief.     See Gelman v. State Farm Mut. Auto.

Ins. Co., 583 F.3d 187, 190 (3d Cir. 2009).     “A claim has facial

                                   8
plausibility when the plaintiff pleads factual content that

allows the court to draw the reasonable inference that the

defendant is liable for the misconduct alleged.”      Id. (quoting

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)).

         A plaintiff is entitled to all reasonable inferences

from the facts alleged.     See Papasan v. Allain, 478 U.S. 265,

286 (1986) (cited with approval by Twombly, 550 U.S. at 555).

Legal conclusions, however, are not entitled to deference, and a

court is “not bound to accept as true a legal conclusion couched

as a factual allegation.”     Id.   In deciding a Rule 12(b)(6)

motion, a court limits its inquiry to the facts alleged in the

complaint and its attachments, matters of public record, and

undisputedly authentic documents, insofar as any claims are

based upon these documents.    See Jordan v. Fox, Rothschild,

O’Brien & Frankel, 20 F.3d 1250, 1261 (3d Cir. 1994); Pension

Benefit Guar. Corp. v. White Consol. Indus., Inc., 998 F.2d

1192, 1196 (3d Cir. 1993).



III. DISCUSSION

         The Court views the allegations by Plaintiffs in the

light most favorable to them.

    A.   Statute of Limitations (Witherspoon and Kirksey)

         The parties dispute whether Witherspoon’s and

Kirksey’s claims are barred by the statute of limitations.

                                    9
Witherspoon and Kirksey allege Ross assaulted them on separate

occasions in 2015.      See ECF No. 30 at 8-10; ECF No. 37 at 7-29.

(No time-bar challenge has been made to the claims brought by

Ferguson, Williams, or Montgomery.)

         1.      Law

         Whether the statute of limitations has run turns on

two issues:     1) the length of the period to commence legal

action and 2) the date on which the claim began to accrue.      See

Kach v. Hose, 589 F.3d 626, 634 (3d Cir. 2009).     The length of

the statute of limitations for claims brought under § 1983 “is

governed by the personal injury tort law of the state where the

cause of action arose.”      Id. (citing Wallace v. Kato, 549 U.S.

384, 387 (2007)).      In Pennsylvania, the length of the statute of

limitations for a § 1983 claim is two years.      Id.; 42 Pa. Cons.

Stat. § 5524.

          “State law, unless inconsistent with federal law,

also governs the concomitant issue of whether a limitations

period should be tolled.”      Dique v. N.J. State Police, 603 F.3d

181, 185 (3d Cir. 2010).     In Pennsylvania, the discovery rule

operates to delay the running of the statute of limitations.

Fine v. Checcio, 870 A.2d 850, 858 (Pa. 2005).     “As the

discovery rule has developed, the salient point giving rise to

its application is the inability of the injured, despite the



                                   10
exercise of reasonable diligence, to know that he is injured and

by what cause.”   Id. (emphasis added).

         Whether or not Pennsylvania’s discovery rule applies

in a given case is a question of fact.    Gleason v. Borough of

Moosic, 15 A.3d 479, 485 (Pa. 2011).   As such, it is properly a

question for the jury unless no reasonable juror could find

otherwise:

               Since this question involves a factual
               determination as to whether a party was
               able, in the exercise of reasonable
               diligence, to know of his injury and
               its cause, ordinarily, a jury is to
               decide it. Where, however, reasonable
               minds would not differ in finding that
               a party knew or should have known on
               the exercise of reasonable diligence of
               his injury and its cause, the court
               determines that the discovery rule does
               not apply as a matter of law.

Fine, 870 A.2d at 858–59 (emphasis added) (citations omitted).

         “A complaint is subject to dismissal for failure to

state a claim on statute of limitations grounds only when the

statute of limitations defense is apparent on the face of the

complaint.”   Wisniewski v. Fisher, 857 F.3d 152, 157 (3d Cir.

2017).

         Here, the Court must consider the differences between

discrete and continuous violations, and accrual and discovery




                                11
doctrines as they pertain to municipal customs or policies.1   ECF

No. 22.

          The Third Circuit has held that the discovery rule

tolled the statute of limitations on a “selective-enforcement”

claim based upon racial profiling.   Dique, 603 F.3d at 188.   In

Dique, the plaintiff could not have known “that he might have a

basis for an actionable claim” until “extensive documents

describing the State’s pervasive selective-enforcement

practices” were released to the public.   Id.

1         In Pinaud v. County of Suffolk, 52 F.3d 1139 (2d Cir.
1995), the Second Circuit held:

               Since an actionable claim under § 1983
               against a county or municipality
               depends on a harm stemming from the
               municipality’s “policy or custom,” see
               Monell v. Department of Social
               Services, 436 U.S. 658, 694 (1978), a
               cause of action against the
               municipality does not necessarily
               accrue upon the occurrence of a harmful
               act, but only later when it is clear,
               or should be clear, that the harmful
               act is the consequence of a county
               “policy or custom.”

52 F.3d at 1157. Pinaud is still good law in the Second
Circuit. See Laboy v. Ontario Cnty., 318 F. Supp. 3d 582, 588
(W.D.N.Y. 2018).

          The Third Circuit has not had occasion to reject
Pinaud outright. At most, the Third Circuit stated in dicta (in
a non-precedential opinion) that there was “no basis in [Third
Circuit] precedent for applying such a ‘delayed accrual’
theory,” but the court did not have to reach the issue. Tengood
v. City of Phila., 529 F. App’x 204, 210 & n.5 (3d Cir. 2013)
(“[W]e decline to address the merits of Appellant’s ‘delayed
accrual’ argument . . . .”).
                               12
            As in Dique, the claims at issue here are policy- or

custom-based claims, in that the City had policies/customs that

resulted in a failure-to-screen and a failure-to-discipline.

            In a related type of Monell case, a court in this

District has held that a plaintiff alleging failure to train or

supervise had to plead facts of a “pattern of constitutional

violations demonstrating such a failure” in order to show the

“deliberate indifference” required for liability.     Tate v. City

of Phila., No. CIV.A. 13-5404, 2015 WL 437432, at *3 (E.D. Pa.

Feb. 3, 2015).

            As in Tate, “[a] failure-to-screen claim typically

requires [the plaintiff to allege] the same two elements as a

failure-to-train claim:     deliberate indifference and causation.”

Does v. Se. Delco Sch. Dist., 272 F. Supp. 3d 656, 679 (E.D. Pa.

2017).     Likewise, failure-to-discipline claims require a

pattern:    “a city may be liable for its failure to discipline an

officer after multiple complaints against him, particularly

where the prior conduct which the officer engaged in is similar

to the conduct which forms the basis for the suit.”     McDaniels

v. City of Phila., 234 F. Supp. 3d 637, 645 (E.D. Pa. 2017)

(quoting Wnek v. City of Phila., No. CIV.A. 05-CV-3065, 2007 WL

1410361, at *3 (E.D. Pa. May 10, 2007)).




                                  13
          2.   Analysis

          Witherspoon’s and Kirksey’s claims survive the motion

to dismiss because it is not apparent on the face of the

complaint that their claims are time-barred.

          The custom or policy is a fact that goes to the

causation of their injuries.   Given that a pattern of violations

is typically required, these plaintiffs cannot have been

expected to know the facts that would inform them that they had

Monell claims based on customs and policies until there was a

colorable pattern of violations evidencing that such customs or

policies were in place.

          The City argues that the plaintiffs should have known

at the time they were injured by Ross that they had Monell

claims.   But that asks too much of these individual plaintiffs

who knew nothing of each other, Ross’s other assaults, Ross’s

prior employment history, employment conduct while with the

City, or Ross’s relationship with the City Council.   On the

facts and circumstances alleged in this case, these plaintiffs

could not be expected to be aware of or suspect that there was a

custom or policy that would give rise to Monell claims at the

time Ross assaulted them.

          Given that the application of the discovery rule turns

on a factual inquiry, the answer to which is not apparent on the

face of the complaint, this case should proceed to discovery,

                                14
and the City can explore when these plaintiffs learned or should

have learned of the predicate facts necessary to know that they

had a cause of action against the City.



     B.   Color of Law (Witherspoon, Kirksey, Montgomery)

          In one whole paragraph spanning a full page and a

quarter, the City of Chester challenges liability by arguing

that because Ross was not on official business and his contacts

were not pursuant to any police business, he was not acting

under color of law.   ECF No. 30, Memorandum at 10-11.

          In support of its argument that Ross did not act under

color of law, the City cites Washington-Pope v. City of

Philadelphia, 979 F. Supp. 2d 544 (E.D. Pa. 2013).   But the

City’s attempt to deny liability under this theory founders at

its launch.2

          The Court need not decide whether Ross was acting

under color of law because the City may be liable even if Ross




2         Washington-Pope is distinguishable. There, the
incident involved two police officers, one of whom threatened
the other with a firearm while they were travelling in a police
car. Key to the outcome in Washington-Pope was the “blue-on-
blue” situation in that case, and much of the analysis
necessarily concerned that issue. See 979 F. Supp. 2d at 562-
68. But in each instance here, a civilian was assaulted by a
police officer who was in uniform, on duty, and conducting
police business (going about his duties at the police station,
attending a disturbance call, patrolling in a police car).
                                15
did not act under color of law.3     In brief, “after Monell[,] a

municipality can be found liable under § 1983 only where the

municipality itself causes the constitutional violation at

issue, such as through a policy or custom.”     Id. at 573 (quoting

City of Canton v. Harris, 489 U.S. 378, 385 (1989)) (quotation

marks omitted).   And in the Third Circuit, “[i]t is possible for

a municipality to be held independently liable for a substantive

due process violation even in situations where none of its

employees are liable.”   Id. at 573-74 (quoting Brown v. Commw.

of Pa. Dep’t of Health Emergency Med. Servs. Training Inst., 318

F.3d 473, 482 (3d Cir. 2003)) (quotation marks omitted).     In the

situation where a police officer does not act under color of

law, the officer’s acts may still be found to be a “causal

conduit for the constitutional violation committed by the City.”

Id. at 575 (quoting Fagan v. City of Vineland, 22 F.3d 1283,

1292 (3d Cir. 1994)) (quotation marks omitted).     Accordingly,

even if Ross was not acting under the color of law, his acts may

still be found to be a causal conduit for the alleged

constitutional violations by the City of Chester.




3         For the § 1983 claims brought by Ferguson, Williams,
and Montgomery against Ross, plaintiffs will need to show that
Ross was acting under color of law.
                                16
    C.     Municipal Liability (All Plaintiffs)

           Plaintiffs contend that the City is liable in two ways

because its customs or policies resulted in:      1) failure to

screen during hiring/retention, and 2) failure to discipline.

The City argues that the Second Amended Complaint fails to state

viable causes of action under Monell because Plaintiffs “must

demonstrate an affirmative link between the policy and the

particular constitutional violation alleged,” and “must

demonstrate how it actually caused the constitutional

violation.”   ECF No. 30, Memorandum at 12.

           The City’s argument veers from whether Plaintiffs have

alleged sufficient facts “to raise a right to relief above the

speculative level,” Twombly, 550 U.S. at 555, to arguing the

merits of the causes of action based on the facts that have been

alleged.   See ECF No. 30, Memorandum at 12-16.     But the proper

inquiry is whether given the allegations, considered in the

light most favorable to Plaintiffs, give rise to the plausible

inference that the City of Chester is liable for its practices

of screening during hiring/retention or practices of

disciplining wayward officers.   The factual allegations in

support of each of these theories are analyzed in turn below.




                                 17
            1.   Framework for liability based on policy, custom,

            or deliberate indifference

            “There is no respondeat superior theory of municipal

liability, so a city may not be held vicariously liable under

§ 1983 for the actions of its agents.    Rather, a municipality

may be held liable only if its policy or custom is the moving

force behind a constitutional violation.”     Sanford v. Stiles,

456 F.3d 298, 314 (3d Cir. 2006) (citations and quotations

omitted).

            “If the policy or custom does not facially violate

federal law, causation can be established by demonstrating that

the municipal action was taken with ‘deliberate indifference’ as

to its known or obvious consequences.”    Tarapchak v. Cnty. of

Lackawanna, 739 F. App’x 172, 178 (3d Cir. 2018) (alterations

omitted) (quoting Bd. of Cnty. Comm’rs of Bryan Cnty. v. Brown,

520 U.S. 397, 407 (1997)).

            The plaintiff must also allege conduct by a municipal

decisionmaker.   McTernan v. City of York, Pa., 564 F.3d 636,

658-59 (3d Cir. 2009).

            2.   Screening during hiring/retention

            “A plaintiff can demonstrate municipal responsibility

by establishing that ‘the alleged constitutional transgression

implements or executes a policy, regulation or decision

officially adopted by the governing body or informally adopted

                                 18
by custom.’”   Dress v. Twp., No. CV 16-4918, 2017 WL 480410, at

*3 (E.D. Pa. Feb. 6, 2017) (quoting Beck v. City of Pittsburgh,

89 F.3d 966, 971 (3d Cir. 1996)).

         “Under limited circumstances, courts have recognized

claims for Monell liability based on a municipality’s hiring

decisions—in particular ‘where adequate scrutiny of an

applicant’s background would lead a reasonable policymaker to

conclude that the plainly obvious consequence of the decision to

hire the applicant would be the deprivation of a third party’s

federally protected right[s].’”     Robinson v. Fair Acres

Geriatric Ctr., 722 F. App’x 194, 199 (3d Cir. 2018) (quoting

Bryan Cnty., 520 U.S. at 411).    A plaintiff must allege a

particular employee’s “background was so obviously inadequate as

to put [the employer] on notice of the likelihood that [a

violation or] injury would result.”      Id.

         Plaintiffs allege that the City of Chester and

decisionmakers knew about Ross’s previous employment, the

allegations of sexual harassment and sexual assault that were

levelled against Ross, and that Ross was separated from those

previous positions.   See supra I.B.6.    Plaintiffs further allege

the City was put on notice of at least one allegation that Ross

assaulted Kirksey during Ross’s employment with the City, and

that Ross had been disciplined for insubordination related to

misconduct involving women.   Id.

                                  19
           Plaintiffs made factual allegations that are

sufficient to raise above the speculative level that Plaintiffs

have a right to relief for the customs or policies that resulted

in a failure to screen during the hiring and retention of Ross.

           3.   Disciplinary practices

           The City did not raise much of an argument challenging

the allegations of failure to discipline.   ECF No. 30,

Memorandum at 15-16.

           Failure-to-discipline claims, like failure-to-train

claims, are “generally considered a subcategory of municipal

policy or practice liability.”    Buonadonna v. Se. Delco Sch.

Dist., No. CIV.A. 14-02708, 2015 WL 2365629, at *7 (E.D. Pa. May

18, 2015) (citing Barkes v. First Corr. Med., Inc., 766 F.3d

307, 316 (3d Cir. 2014) rev’d on other grounds, 135 S. Ct. 2042

(2015)).    As such, a plaintiff must ultimately establish that

the harm suffered was caused by a municipality’s custom or

policy.    Id. at *8 (quoting Santiago v. Warminster Twp., 629

F.3d 121, 135 (3d Cir. 2010)).    To prevail, a plaintiff must

show “both contemporaneous knowledge of the offending incident

or knowledge of a prior pattern of similar incidents and

circumstances under which the supervisor’s actions or inaction

could be found to have communicated a message of approval to the

offending subordinate.”    Montgomery v. De Simone, 159 F.3d 120,



                                 20
127 (3d Cir. 1998) (citing Bonenberger v. Plymouth Twp., 132

F.3d 20, 25 (3d Cir. 1997)).

          As discussed above, Plaintiffs alleged that the City

and policymakers knew of Ross’s past run-ins for alleged sexual

misconduct and knew of at least Kirksey’s allegations and other

instances of misconduct involving women.     Plaintiffs also

alleged Ross assaulted other women after Kirksey’s allegations

had been made.     Plaintiffs have alleged sufficient facts to

raise above the speculative level a claim for relief based on a

failure to discipline.



IV.   CONCLUSION

          For the foregoing reasons, the Court denies the City’s

motion to dismiss.




                                  21
